Citation Nr: 0330041	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to 
include the question of timeliness of the substantive appeal.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating action of the RO.  A 
notice of disagreement (NOD) was received in March 1997 and 
the RO issued a statement of the case (SOC) that same month.  
A substantive appeal was received from the veteran in 
December 2000.  

In May 2003, the veteran offered testimony during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 


REMAND

Following a review of the claims file, the Board finds that 
there is a question as to whether the veteran's substantive 
appeal was filed in a timely manner.  Notice of the rating 
action on appeal was mailed to the veteran on March 11, 1996.  
On March 11, 1997, a facsimile of the veteran's NOD was 
received at the RO.  In the NOD, the veteran referred to 
additional medical records, which would be submitted in 
support of the claim.  The RO issued an SOC in March 1997.  

On April 4, 1997, the veteran submitted his original NOD and 
the medical records referred to therein.  The RO considered 
that evidence and issued a supplemental statement of the case 
(SSOC) in December 2000.  The veteran's VA Form 9 (Appeal to 
the Board of Veterans' Appeals) was date-stamped as having 
been received at the RO on December 12, 2000.  

In general, a substantive appeal must be filed within 60 days 
from the date the agency of jurisdiction mails the SOC to the 
appellant, or within the remained of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  See 38 C.F.R. 
§ 20.302 (1996 and 2003).  A recent amendment to the 
regulations allows that, except in the case of simultaneously 
contested claims, if a claimant submits additional evidence 
within 1 year of the notification of the determination being 
appeals, and that evidence requires that the claimant be 
furnished an SSOC, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such SOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302 (2003); See 66 Fed. Reg. 50318 (Oct. 3, 2001).  

In the present case, while the veteran's December 2000 
substantive appeal was received within 60 days of the mailing 
of the October 2000 SSOC, the additional evidence summarized 
in that SSOC was received in April 1997, more than one year 
after the March 1996 notification.  In addition, the 
statement submitted by the veteran is April 1997 is a 
duplicate (the original) of the NOD received in March 1997.  

Absent a timely appeal, the Board does not have jurisdiction 
to decide the merits of the issue certified for appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.300, 
20.302 (2003).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  For instance, 
the Board must ensure that the claimant was afforded 
appropriate procedural protections, including adequate notice 
and the opportunity to be heard on the question of 
timeliness.  Thus, the Board finds that a remand for RO 
consideration of the question of whether a timely appeal was 
filed, with notice to the veteran and his representative, and 
an appropriate time period for response, is appropriate.  

In the event that the RO determines that a timely substantive 
appeal was filed, the veteran should be given another 
opportunity to present additional information and/or evidence 
in support of his claim.  In this regard, Board notes that, 
in an April 2003 letter, the RO notified the veteran of the 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107.  In that letter, the RO requested that the veteran 
provide information and, if necessary, authorization, to 
permit it to obtain pertinent outstanding medical records, or 
that the veteran provide the evidence, himself.  The RO's 
letter noted that if the veteran did not provide the 
additional information or evidence within 30 days of the date 
of the letter, the veteran's claim would be decided.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the Board finds that, if 
the RO's determination on the question of whether a timely 
substantive appeal was filed is favorable to the veteran, the 
RO must take this opportunity to inform the veteran that a 
full year is allowed to submit the additional information 
and/or evidence requested.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran and 
his representative with a supplemental 
statement of the case that addresses the 
question of whether a timely substantive 
appeal has been filed with the March 1996 
rating action that denied the veteran's 
claim of service connection for a back 
disability.  It is imperative that the 
veteran is given full notice of the RO's 
determination on the timeliness question, 
and that he and his representative are 
afforded full opportunity to present 
evidence and/or argument on that 
question.

2.  If, and only if, the RO determines 
that the appeal was perfected in a timely 
manner, should the RO complete the 
actions requested in paragraphs 3 through 
7; otherwise, the RO should skip those 
paragraphs, and return the claims file to 
the Board. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence in support 
of the claim for service connection for a 
back disability not currently of record.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a back disability in light 
of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




